Citation Nr: 0408409	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an original evaluation in excess of 10 
percent for tinea versicolor under rating criteria in effect 
prior to August 30, 2002.

2.  Entitlement to an original evaluation in excess of 30 
percent for tinea versicolor under rating criteria that 
became effective on August 30, 2002.

3.  Entitlement to an increased (compensable) rating for 
pseudofolliculitis barbae under criteria in effect prior to 
August 30, 2002.

4.  Entitlement to an increased (compensable) rating for 
pseudofolliculitis barbae under criteria that became 
effective on August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Baltimore, 
Maryland, Regional Office (RO) that found appellant's 
service-connected tinea versicolor to be 10 percent disabling 
and appellant's service-connected pseudofolliculitis to be 
noncompensable.

As will be discussed in greater detail below, the criteria 
for rating skin pathology changed effective in August 2003.  
The veteran and his representative have not been provided 
with the new criteria and there has been no initial review by 
the RO.  Secondary to this change, the issues have been 
recharacterized as set forth on the title page.

This case has been REMANDED in part to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for further 
development.  VA will notify you if further action is 
required on your part.

Issues 1 and 2 will be decided herein, issues 3 and 4 will be 
the subject of a remand at the end of this decision.


FINDINGS OF FACT

1.  During the pertinent period appellant's tinea versicolor 
is manifested by constant itching and extensive lesions.  
Ulceration, extensive exfoliation or crusting, and systemic 
manifestations are not shown.

2.  During the pertinent period appellant's 
pseudofolliculitis barbae is slightly disfiguring.

CONCLUSIONS OF LAW

1.  The criteria for an original rating of 30 percent 
disabling, but not more, for tinea versicolor have been met 
under the provisions of the rating criteria in effect prior 
to August 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.20, 4.21, 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002).

2.  The criteria for a compensable rating for 
pseudofolliculitis barbae have not been met under the 
provisions of the rating criteria in effect prior to August 
30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 
4.21, 4.118, Diagnostic Code 7800 (effective prior to August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2003).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
This appeal was active on the date of the enactment of the 
VCAA, so the VCAA applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The decision also held in Pelegrini that VCAA notice must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence that claimant is expected to 
provide; and, (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that claimant should "give 
us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the AOJ sent appellant a VCAA letter in August 
2001, prior to the readjudication of the claim (prior 
adjudications were performed before the VCAA was enacted).  
The VCAA letter did not contain the "fourth element" as 
prescribed by Pelegrini.  However, the Board finds that the 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claims.  Appellant received 
several "duty to assist" letters prior to enactment of the 
VCAA, and received the VCAA letter prior to readjudication of 
the claim.  Appellant also received a number of Statements of 
the Case (SOC) before and after enactment of the VCAA in 
which evidentiary issues were fully discussed.  Finally, the 
Board especially notes that appellant's Service 
Representative submitted a letter in February 2002 stating, 
"[Appellant] has informed me that to his knowledge there is 
no additional information to be submitted to the Department 
of Veterans Affairs as it pertains to these two issues."  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  
The VCAA specifically provides that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In this case, RO obtained appellant's service medical record 
and VA health record.   RO also arranged for appellant to 
undergo several VA medical examinations.  As noted above, 
appellant's Service Representative informed RO that appellant 
is aware of no further evidence in regard to these two 
claims.  The Board accordingly finds that VA has no 
outstanding duty to assist in regard to these claims.

Since appellant has been advised of the evidence necessary to 
substantiate the claims, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issues, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant 's medical records from the Baltimore VA Medical 
Center (VAMC) are on file.  A treatment note dated January 
1998 revealed that he denied pruritus or spread of the 
hypopigmentation.  He also complained of hair breakage on 
arms and legs.  Objective findings were found to include 
flaking hyperkeratosis overlying a myriad of 1 mm papules 
mostly confined to the paraspinal skin; multiple areas of 
alopecia on the arms and legs with short stubble.  The 
assessment was tinea versicolor and alopecia muscinosa.  The 
plan was to continue selenium sulfide shampoo, on 20 minutes 
then wash off, and return to clinic in 6 months.

Appellant underwent a VA medical examination in March 1999.  
The examiner recorded that appellant's tinea versicolor never 
goes away, but is worse in hot weather; the condition is 
manifested by a stinging, prickly sensation and occasional 
itching.  Appellant stated that the pseudofolliculitis barbae 
does not present problems, other than an occasional ingrown 
hair, as long as appellant maintains a beard.  On physical 
examination, the examiner noted a hyperpigmented scaly 
macular eruption in the lower back and lumbosacral area that 
is potassium hydroxide positive for hyphae.  Appellant's 
beard, scalp, posterior cervical area, face, chest, and arms 
were negative, except for a congenital nevus on the right 
bicep that has not changed since birth.  The assessment and 
plan were tinea versicolor to be treated with antifungal 
tablets or antifungal shampoo, and pseudofolliculitis barbae 
currently inactive since appellant had grown a beard; 
appellant was advised to continue to desist from shaving.

Appellant underwent a VA medical examination in May 2000.  
The examiner noted small follicular papules in the 
submandibular region of his beard area, as well as on his 
upper shoulders and across his back.  There were also 
multiple pigmented patches with a micaceous scale.  The 
examiner's impression was pseudofolliculitis of the 
submandibular region and tinea versicolor of the shoulders 
and lower back.

Appellant underwent a VA medical examination in September 
2002. The examiner had the C-file available.  This being the 
most recent examination, and the most thorough, the 
examiner's findings will be noted in detail below:

Medical history: The patient has had tinea versicolor, 
which began in 1978 and has continued on and off until 
the present time.  He gets an itchy, scaling, 
hypopigmented rash on and off, which, after beginning in 
1978, worsened dramatically in 1985 and has continued 
since then.  He has been treated with numerous agents 
including topical selsun and topical antifungals as well 
as oral ketoconazole in 1986 at the Baltimore VA.  Each 
of these treatments only helped temporarily and the 
condition continues to flare up, particularly during the 
summer.  He experiences a "pins and needles" sensation 
with a severe itch, which often awakens him at night.  
He also has extensive hypopigmented patches in the 
affected areas, even when the itching temporarily 
subsides.  In addition to this, the patient has 
pseudofolliculitis barbae, which began during boot camp.  
He had shaving bumps in the beard and was treated with 
several topical agents, but never with any pills.  He 
states the problem is currently under very good control 
when he keeps a beard although he does get rare bumps in 
the beard area.  The patient also has a history of 
alopecia areata, which occurred in 1978, which was 
manifested by several dime-sized, well-defined, alopecia 
patches.  This problem cleared spontaneously after 
several months and has not recurred.

Physical examination: On physical examination, the scalp 
was normal.  He had a thick full beard, with only rare 
small follicular papules throughout.  Over the arms 
(proximal and distal), upper back, lower back, upper 
chest, abdomen and hips, he had extensive hypopigmented, 
well-defined, fine, scaly patches.  There were hundreds, 
if not thousands, of these lesions scattered all over, 
some of them prominent in the follicular distribution, 
some nonfollicular, all distributed symmetrically.  A 
KOH examination done at the Baltimore VA in 1996 was 
positive for tinea versicolor.

Diagnoses: (1) tinea versicolor, extensive; (2) 
pseudofolliculitis barbae; (3) alopecia areata.

Note: The skin disease is refractory and very 
symptomatic.  Based on the criteria published in the 
letter included in his C&P folder, in my opinion, his 
skin disease appears to meet the criteria for a 30% 
level for the tinea versicolor.

III.  Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from the initial rating is 
separate and distinct claim from a claim for increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, at the time of the initial rating, separate 
"staged ratings" can be assigned for separate period of 
time where warranted.  Id. at 126.   The Board has 
accordingly reviewed the evidence supporting the assignment 
of the original disability ratings, as well as evidence of 
subsequent increase or decrease in the severity of the 
disabilities.

Disability ratings are derived by application of Diagnostic 
Codes located in 38 C.F.R. Part IV (2003).  The assignment of 
a particular Diagnostic Code is dependent on the facts of a 
particular case.  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  Schedular rating itself is recognition that a 
claimant's industrial capacity is impaired to some degree.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Where a particular disability for which a veteran has been 
service-connected is not listed in the Rating Schedule, it 
may be rated by analogy to a closely related disease in which 
not only the functions affected, but also the anatomical area 
and symptomatology are closely analogous.  38 C.F.R. § 4.20, 
4.27 (2003); Lendenmann v. Principi,  3 Vet. App. 345, 349-50 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).   

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board must 
accordingly consider whether any diagnostic code other than 
those already applied would more closely approximate 
appellant's condition, or provide an outcome more favorable 
to appellant.  

Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1 (2003); Van Hoose (supra).  In exceptional 
cases, where the evaluations provided by the rating schedule 
are found to be inadequate, an extraschedular evaluation may 
be assigned commensurate with the veteran's average earning 
impairment due to the service-connected disorder.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked 
interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal has 
been concluded, the version most favorable to the appellant 
applies, unless Congress provided otherwise or permitted VA 
to do otherwise, and VA does so.  Marcoux v. Brown, 9 Vet. 
App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  In this 
case, as noted, the old criteria will be applied for the 
period pertinent, with further review of the new criteria to 
be conducted initially by the RO.

A.  Tinea Versicolor

Appellant's tinea versicolor is rated by analogy under 
Diagnostic Code 7813-7806 dermatophytosis-eczema.  

Diagnostic Code 7813 specify that the disability rating will 
be found by applying the diagnostic codes for scars, 
disfigurement, etc., on the extent of constitutional 
symptoms, or physical impairment.  In this case, appellant's 
tinea versicolor is primarily manifested by itching and 
physical discomfort rather than disfigurement, so the 
appropriate Diagnostic Code is 7806.

The rating criteria under Diagnostic Code 7806 under the 
previous rating criteria, as applied by the RO, are as 
follows (38 C.F.R. § 4.118, Diagnostic Code 7806 (2000)):

With exfoliation, exudation, or itching, if involving an 
exposed skin or surface area: 10 percent (appellant's 
current rating)

With exudation or itching constant, extensive lesions, 
or marked disfigurement: 30 percent.

With ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant:  50 percent.

These criteria only apply prior to the August 2002 effective 
date of the new criteria.  These criteria may also apply 
after that date if they are more favorable than the old 
criteria.

Based on the Board's review of the evidence, and especially 
upon review of the VA medical examination of September 2002, 
the Board holds that appellant's symptoms most closely 
approximate the criteria for 30 percent disability.  The VA 
medical examiner has documented extensive lesions, and 
appellant has stated that his symptoms, while worse in hot 
weather, persist constantly, thus approximating "constant 
itching and extensive lesions" as specified in the rating 
schedule.  The symptoms do not approximate the criteria for 
50 percent disabling (ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant).  

The Board accordingly holds that a rating of 30 percent, but 
not more, is appropriate for appellant's tinea versicolor 
under the criteria prior to August 30, 2002.  As noted above, 
the Board must remand the case back to RO to determine 
whether application of the new criteria, as in effect as of 
August 30, 2002, would result in a rating in excess of 30 
percent and thus be more beneficial to appellant.
 
B.  Pseudofolliculitis Barbae

Appellant's pseudofolliculitis barbae is rated under 
Diagnostic Code 7800 (disfigurement of the head, face, or 
neck).  This is the appropriate diagnostic code, given that 
appellant has stated that the condition only intermittently 
causes any discomfort, but causes appellant to have to grow a 
beard.

The rating criteria under Diagnostic Code 7800 under the 
previous criteria, as applied by the RO, are as follows 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2000)):

	Slight disfigurement:  0 percent disabling (appellant's 
current rating).

	Moderately disfiguring:  10 percent disabling.

Severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles:  30 percent 
disabling.

Complete or exceptionally repugnant deformity of one 
side of face or marked or repugnant bilateral 
disfigurement:  50 percent disabling.

In this case, the pertinent criteria do not result in a 
compensable rating, since examination by the VA medical 
examiner shows that there is only slight and intermittent 
disfigurement ("rate bumps in the beard area"), so the 
disability is not compensable under the old criteria.  As 
noted above, the Board must remand the case to the RO to 
determine whether rating under the new criteria, as in effect 
from August 30, 2002, would result in a compensable rating 
and thus be of greater benefit to the appellant. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and appellant has not alleged, that these criteria for 
extraschedular rating apply to this case.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against increased disability rating 
for pseudofolliculitis barbae, under the rating criteria in 
effect prior to August 30, 2002. 


	(CONTINUED ON NEXT PAGE)


ORDER

An original rating of 30 percent disabling, but not more, is 
granted for tinea versicolor under the criteria of 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000), subject to the law and 
regulations governing the award of monetary benefits. 

Entitlement to compensable rating for pseudofolliculitis 
barbae is denied under the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2000).

	
REMAND

As noted above, where a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the appellant applies, unless Congress provided 
otherwise or permitted VA to do otherwise, and VA does so.  
Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 
(Mar. 24, 1997).  In this case, RO applied the older criteria 
to both claims but did not document adjudication under the 
new criteria.  The Board does not have jurisdiction to 
perform an initial adjudication.  The Board, therefore, must 
remand the case back to the RO for initial adjudication under 
the new criteria to determine whether the new criteria would 
result in a more favorable outcome for the appellant.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claims for increased original rating 
for tinea versicolor, and for increased 
(compensable) rating for 
pseudofolliculitis barbae, have been 
satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(2002), 38 C.F.R. § 3.159 (2002), and 
any other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  To the extent that his 
assistance is needed in obtaining or 
identifying pertinent records, that 
assistance should be requested.

2.  To the extent that the existing 
file does not contain the requisite 
information to adjudicate the claims 
under the new criteria, RO should 
afford appellant a new VA medical 
examination for a medical opinion of 
the severity of appellant's disability 
under the new criteria.  The medical 
examiner's opinion should be stated in 
terms conforming to the applicable 
rating criteria; Massey v. Brown, 7 
Vet. App. 204 (1994).

3.  After completing any necessary 
development in addition to that listed 
above, the RO should adjudicate 
appellant's claims under the new rating 
criteria for tinea versicolor and 
pseudofolliculitis barbae to determine 
whether the new rating criteria result 
in a more favorable determination for 
the appellant.  

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



